Citation Nr: 1529327	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of mucinous adenocarcinoma, claimed as colon cancer due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board will broaden the Veteran's claim under Clemens, and consider whether the Veteran is entitled to service connection for a broader claim for residuals of mucinous adenocarcinoma, claimed as colon cancer due to Agent Orange exposure.

In November 2012, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript has been associated with the electronic claims file.

The Virtual VA paperless claims processing system contains the transcript from the November 2012 Travel Board hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection for colon cancer due to Agent Orange exposure in Vietnam.  The Veteran served in Vietnam from August 21, 1968, to July 16, 1968.  Therefore, herbicide exposure is conceded.  In August 2009, a computerized axial tomography (CT) of the abdomen and pelvis revealed a fluid-filled tubular mass in the right lower quadrant in the expected location of the appendix.  The Veteran underwent an appendectomy, which was performed through a midline incision due to concerns about possible malignancy.  The final pathology was suspicious for mucinous adenocarcinoma.  In September 2009, as a result of the suspicious pathology report, the Veteran underwent a right hemicolectomy.  The Veteran contended that his physician informed him that he had a "rare and uncommon" form of cancer.  The Veteran asserted that his cancer resulted directly from his herbicide exposure in Vietnam.  He cited to research which explained that exposure to certain environmental factors, such as dioxins, can cause cancer.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has demonstrated that he was diagnosed with mucinous adenocarcinoma in 2009, and claims he has current residuals of this condition.  Furthermore, herbicide exposure in Vietnam is conceded.  Although cancer of the appendix is not one of the 12 presumptive conditions with a positive association to Agent Orange exposure, as recognized by VA, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed condition.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of any residuals of mucinous adenocarcinoma, to include whether it is at least as likely as not related to his herbicide exposure in Vietnam.
While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   When the above development is completed, the AOJ
   should arrange for the Veteran to be examined by an 
   appropriate physician to determine the nature and 
   likely etiology of his mucinous adenocarcinoma.  The 
   entire record, including a copy of this remand, must be 
   reviewed by the examiner in conjunction with the 
   examination.  Based on a review of the record and 
   examination of the Veteran, the examiner should:
   
   	(a) Identify whether the Veteran currently has 
   	any residuals of mucinous adenocarcinoma.
   
   (b) Opine whether it is at least as likely as not 
   (a 50 percent or better probability) that the
      Veteran's mucinous adenocarcinoma was 
      related to his active duty service, to include 
      exposure to Agent Orange/herbicides in 
      Vietnam.
   
   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

3.   After the development has been completed to the 
	extent possible, adjudicate the claim.  If the benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


